                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES MACKIE, JR.                            :              CIVIL ACTION
                                             :
              v.                             :
                                             :
PENNSYLVANIA BOARD OF                        :
PROBATION AND PAROLE, et al.                 :              NO. 19-1388

                                            ORDER

       AND NOW, this          4th        day of     September, 2019, upon consideration of the

Petition for Writ of Habeas Corpus, the Commonwealth’s Answer, inclusive of all exhibits thereto,

the other documents filed by the parties, and after review of the Report and Recommendation of

Chief United States Magistrate Judge Carol Sandra Moore Wells, is hereby ORDERED that:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. The Petition for a Writ of Habeas Corpus is DENIED, without an evidentiary
          hearing; and

       3. Petitioner has neither shown denial of a federal constitutional right, nor established
          that reasonable jurists would disagree with this court’s procedural disposition of his
          claims. Consequently, a certificate of appealability is DENIED.

IT IS SO ORDERED.

                                             BY THE COURT:




                                             /s/ Robert F. Kelly
                                             Robert F. Kelly, J.
